Title: To George Washington from Arthur Young, 1 February 1787
From: Young, Arthur
To: Washington, George



Sr
Bradfield Hall near Bury Suffolk [England]feb. 1. 1787.

I recd both the letters wch you did me the honour of writing, & the duplicate of one of them.
It gives me a satisfaction not easily expressed to find that the liberty I took so much against common forms in writing to you, met with so favourable an interpretation; & the testimony you are so kind as to give in favour of my exertions in the Annals is the most flattering applause I could receive; from him on whom the eyes of all the world have been, & are still fixed. To acquire your approbation Sir, will be my warmest wish: To deserve it, my unceasing endeavour.
Annexed to this you receive a list of the things I have been able to get in time for the ship wch Mr Welch advises me will sail this month.
The ploughs are excellent; I have had them both tried; & ploughed some furrows with them myself & find that they do their business perfectly to my wish. In regard to the mould by which the shares are made & wch you seem to lay some stress upon; I do not perfectly comprehend you; as they are not wrought, or cast on any. but I have taken every possible precaution

that you should find no difficulty in their reparation, having sent three shares & three coulters to each plough, In order that you may keep one of each as a pattern to work them by; and that you may know whether they are made properly & put on so, I also send the measures of each plough by wch you may examine them; for if they do not at any time go well (that is quite easy in hand & for small distances almost without holding: I should add that I saw them both go without being touched, for several seconds) you have only to alter them till they agree with the measures & then you are sure of their performing. I should add that they are made for a 9 inch furrow, & from 4 to 6 or 8 inches deep; & to be drawn by two stout oxen or horses: the depth of 8 inches only in loose easy friable soils. The horses are to go abreast & without a driver. I have sent one pair of whippletrees. Should you afterwards approve better of Wooden ploughs I would with great pleasure send you one; but they admit scarcely any alteration; if once twisted or drawn out of the right line, new ones must be made. Whereas you will see on examining these ploughs that they are to be taken entirely to pieces by the screws in half an hour.
In regard to the seeds, yr order came at a time when I could not send you my own Velvit wheat wch is perfectly free from any other sort: this now sent has a small mixture of red. I have sent 2 bushels of a wheat called Harrissons of wch I hear an extraordinary character; also 2 bushels of spring wheat of the sort the King had from the Empress of Russia & gave to Mr Ducket. These two articles tho not in yr order will I hope not be disagreeable to you. I have likewise added grass seeds enough for an acre of ground exclusive of the hopclover and ray grass you ordered. From the description of your soil, wch you have given most intelligibly I have little doubt of those seeds answering. Of Sainfoine I have not sent so much as you ordered, for I cannot conceive that it will succeed at all with you. But I may be mistaken.
The ground plan of a barn &c. I have calculated for a farm of 500 acres well managed; but the mode of conducting it will make great variations necessary. It is sketched on the idea of all cattle being tied up: If on the contrary they are kept loose in yards the difference is nothing more than an inclosure of walls or pales, for the sheds and leantoos should be the same.

A ploughman I beleive I cd get (but am not certain) at very high wages £30 or £40 a year for instance; wch single circumstance would make him good for nothing. It is amazing how rarely it answers: I have sent them to all parts of Europe, & hardly one that turned out well. I however think that a very little attention to these ploughs will supersede the want of him, since they go with such ease that the holder has no labour at all; the difficulty of holding a plough well is a proof it is good for nothing.
When I have the honour of another letter from you, to wch I look forward, as with the expectation of certain pleasure, I should be much obliged to you to let me the general arrangement of farms in your neighbourhood. The courses of crops & the system if there is one of connecting cattle with arable crops: Or is the land so new & rich that manure is not necessary? In England husbandry never prospers but in proportion to the attention to cattle. I put no faith in your bailiff; & have formed a most erroneous idea of the compass of your mind if you are not able to instruct him. Might I take the liberty of requesting the prices of products & labour: including in the former cattle, sheep, wool &c.
As you have written for beans I should recommend your making them a preparation for wheat, & keeping them quite clean during their growth. They should either be dibbled, or drilled in rows fro. 14 to 18 inches asunder; except it be a lay; & then a row on every furrow.
I am informed that there is an agriculture Society at Philadelphia, will you allow me to beg the favour of you to transmit to them the set of the Annals I now send: I do not know how to direct to them, or would not take this liberty; but going thro’ yr hands Sir, will make the present acceptable. If I can be of any service to their laudable exertions, They may freely command me.
I send also the sixth Volume of the same work of which I beg the honour of your acceptance.
It would give me great & real concern If I thought Sir that you would not with the utmost freedom favour me with yr commands: nothing I assure you will give me more pleasure than executing them to the best of my power. You must allow me to consider myself as your agent for everything that concerns

agriculture. I have the honour to remain with the greatest respect Sir, Your much obliged & most devoted Servt

Arthur Young

